TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00314-CR


                               Zachery Angel Lucero, Appellant

                                                  v.

                                  The State of Texas, Appellee




             FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
     NO. A-19-0593-SA-W-1, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due January 13, 2022. On counsel’s

motion(s), the time for filing was extended to April 13, 2022. Appellant’s counsel has now filed

a third amended motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the amended motion for extension of time and order appellant to file a brief no later

than May 9, 2022. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on April 21, 2022.

Before Justices Goodwin, Baker, and Triana

Do Not Publish